Citation Nr: 0837658	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in 
the September 1998 rating decision which denied service 
connection for bipolar disorder.

2.  Entitlement to an effective date earlier than April 2004 
for the award of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1973 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues have been recharacterized as indicated on the 
title page to accurately reflect the veteran's discrete 
claims.


FINDINGS OF FACT

1.  The RO denied the veteran's original claim for bipolar 
disorder in September 1998 on the basis that there was no 
evidence linking the claimed disability to service.  The 
veteran was notified of the denial but he did not initiate an 
appeal and that decision is now final.  

2.  There is no competent medical opinion linking the 
veteran's now service-connected bipolar disorder to service 
prior to the September 20, 2004 letter from Dr. Lipson-Parra.

3.  Service medical records obtained by the RO in November 
2004 relative to the service-connected mental disorder are 
duplicative of records in the claim file at the time of the 
September 1998 denial.

4.  The record does not establish that the correct facts, as 
they were known at the time of the September 1998 rating 
decision, were not before the RO or that the RO incorrectly 
applied the statutory or regulatory provisions at the time 
such that the outcome of the claim would have been manifestly 
different but for the error.

5.  There was no formal or informal claim seeking service 
connection for a psychiatric disorder between the last final 
denial in September 1998 and the April 2004 claim to reopen.


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error (CUE) in the 
September 1998 rating decision which denied service 
connection for bipolar disorder.  38 C.F.R. § 3.105(a) 
(2008).

2.  The criteria for an effective date earlier than April 
2004 for the award of service connection for bipolar disorder 
have not been met.  38 U.S.C.A. § 5110 (West Supp. 2008); 38 
C.F.R. §§ 3.105, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the claim of CUE, VCAA notice is not 
required.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained private treatment records, VA outpatient 
treatment records, and service medical records.  A VA 
examination was not conducted as the veteran was granted 
service connection and a total disability rating.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

In a September 1998 rating decision, the RO denied service 
connection for bipolar disorder on the basis that there was 
no record of treatment in service for bipolar disorder.  The 
veteran did not appeal that decision and it became final.  38 
U.S.C.A. § 7105(d) (West Supp. 2008).  The veteran filed to 
reopen his claim for service connection for bipolar disorder 
in April 2004.  His claim was granted in May 2005 with an 
effective date of April 2004.  

The veteran now claims entitlement to an earlier effective 
date on the basis that the bipolar disability existed in 
service, although then characterized as an immature 
personality disorder; that the September 1998 claim was 
"pending" rather than "final"; and that there was clear 
and unmistakable error (CUE) in the September1998 decision.

First, notwithstanding the veteran's argument, the September 
1998 decision is, in fact, final.

The veteran argues that the effective date of his service 
connected bipolar disability should be April 1998, the date 
of his original claim, since the September 1998 RO decision 
was not final.  He bases his argument on language in the 
September 1998 RO decision that states as follows: "Efforts 
to obtain service medical records from all potential sources 
were unsuccessful.  If these records are located at a later 
date, this decision will be reconsidered."

A final decision may be "reconsidered" upon receipt of 
relevant service department records that existed but had not 
been associated with the claim file when VA first decided the 
claim and, in that event, the effective date will be the date 
entitlement arose or the date VA received the previously 
decided claim.  38 C.F.R. § 3.156(c).

At the time of the original claim, the RO had only partial 
photocopies of the veteran's service medical records (SMRs) 
and was unable to obtain the originals.  A comparison of the 
SMRs of record at the time of the September 1998 decision and 
the records received in November 2004, however, reveals that 
all SMRs pertinent to a mental disorder were in the claim 
file at the time of the 1998 decision.  Accordingly, 
reconsideration is not appropriate in this case as no new 
SMRs relevant to the claim were provided.

A. CUE

With respect to the claim of CUE, there is a presumption of 
validity to otherwise final decisions, and, in the face of a 
claim of error, the presumption is even stronger.  Martin v. 
Gray, 142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 
885 (5th Cir. 1986).  "Clear and unmistakable error" is a 
very specific and rare kind of error, of fact or law, that is 
undebatable, and when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 
40, 43 (1993).  In order to find CUE it must be determined 
(1) that either the facts known at the time were not before 
the adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the decision was made, and 
(3) that, had the error not been made, the outcome would have 
been manifestly different.  Grover v. West, 12 Vet. App. 109, 
112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A CUE claim "is not a generalized assertion of entitlement to 
benefits.  Rather, it is an assertion that the [Board] 
committed a particular clear and unmistakable error." Andre 
v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each 
theory of CUE is an entirely separate and distinct claim.  
See id. at 1362.  "Under the principle of res judicata, 
'[o]nce there is a final decision on the issue of [CUE] . . . 
that particular claim of [CUE] may not be raised again.'"  
Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  

At the time of the 1998 decision, the RO considered copies of 
the veteran's SMRs as well as private medical records from 
treatment received subsequent to service.  The veteran's 
original SMRs were obtained subsequent to the September 1998 
RO decision; however, the original SMRs did not include any 
additional evidence relating to the veteran's claim for 
service connection for bipolar disorder that was not already 
of record at the time of the 1998 decision.  The SMRs 
relating to a psychological disorder include the treatment 
record of July 1974 that referred to a manic episode, an 
August 1974 document diagnosing the veteran with immature 
personality disorder, and a document relating to the 
veteran's discharge.  These records were already part of the 
record and considered at the time of the September 1998 RO 
decision.  The RO found that the SMRs do not show that the 
veteran was treated or diagnosed with bipolar disorder in 
service and that the available evidence did not include an 
opinion linking bipolar disorder to service at the time of 
the 1998 decision.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service).

Based upon a review of the evidence, the Board concludes that 
the September 1998 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE as the decision was based on the record and the 
laws that were in effect.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

B.  Effective Date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date arose if VA received 
the claim within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When VA denies a claim as a result of initial review 
of determination, and the claimant fails to timely appeal 
that decision by filing a notice of disagreement within the 
one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except under the submission of new and 
material evidence.  38 U.S.C.A. §§ 7104(b), 7105(c).

A specific claim in the form prescribed by the Secretary of 
VA must be filed for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2001); see also Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for 
bipolar disorder in April 1998.  The RO denied the veteran's 
claim in September 1998 based upon the lack of treatment or 
diagnosis of bipolar disorder while in service and the lack 
of a nexus between service and his current bipolar disorder.  
The veteran did not appeal; therefore, the September 1998 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.  

The veteran filed to reopen his claim for service connection 
for bipolar disorder in April 2004.  He submitted new and 
material evidence which was not available or existing at the 
time of the 1998 RO decision.  The RO granted the veteran's 
claim in May 2005 based upon the new and material evidence; 
specifically a September 2004 nexus opinion linking service 
and the bipolar disorder, an opinion that was absent at the 
time of the 1998 RO decision.  

Under 38 U.S.C.A. § 5110(a), the effective date can be no 
earlier than April 2004, the date of the claim to reopen, 
since the September 1998 decision is final.

In conclusion, the Board finds that there is no CUE with 
respect to the September 1998 decision and that there is no 
legal basis to award an effective date earlier than April 
2004 for the grant of service connection for bipolar 
disorder.  



ORDER

There is no clear and unmistakable error (CUE) in the 
September 1998 rating decision which denied service 
connection for bipolar disorder and the claim is dismissed.

Entitlement to an effective date earlier than April 2004 for 
the award of service connection for bipolar disorder is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


